Citation Nr: 9913786	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant is the widow of a deceased veteran who served 
almost continuously on active military service from April 
1961 to March 1977, and who died in February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Fort Harrison 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

Entitlement to service connection for the cause of the 
veteran's death was previously denied by unappealed RO rating 
decision in July 1995.  The present appeal arises from the 
appellant's attempt in December 1996 to reopen that claim.  
The RO initially denied that application to reopen the claim, 
holding in an April 1997 rating decision that new and 
material evidence had not been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  

However, the statement of the case and supplement thereto 
issued to the appellant in December 1997 and September 1998, 
respectively, do not reflect the prior denial of the 
appellant's claim and appear to adjudicate the claim on a de 
novo basis, as if it had been reopened.  The RO has never 
given adequate reasons and bases for reopening this claim.  
Furthermore, a failure to address the threshhold question of 
new and material evidence is not harmless error.  See 
Butler v. Brown, 9 Vet. App. 167 (1996); Wakeford v. Brown, 
8 Vet. App. 237 (1995).  The failure to acquaint the 
appellant with the true procedural posture of her current 
claim, as well as the controlling law and regulations, 
requires a remand of this appeal.  

Moreover, the appellant's representative has correctly 
objected to the conclusion set forth in the statement of the 
case that "any cancer later developing in the larynx, or any 
other area of the respiratory system, would have spread from 
the tongue."  This represents a medical determination for 
which competent medical evidence is required.  Instead, the 
RO appears in this case to have relied on its own medical 
judgement, contrary to the holding in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should refer the claims file 
to a VA staff physician and request that 
he or she provide a written medical 
opinion, based on a review of the 
relevant medical evidence in the claims 
file, as to whether the cancer of the 
larynx reported in the veteran's medical 
records represented a metastasis from the 
primary site on the tongue or represented 
an independent primary cancer.  

2.  The RO should then review the current 
attempt to reopen the claim seeking 
service connection for the cause of the 
veteran's death under the criterion found 
at 38 C.F.R. § 3.156(a).  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

3.  If the claim is reopened, the RO must 
then (a) determine if the reopened claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); if so, it should (b) evaluate 
the merits of the reopened claim after 
ensuring compliance with the duty to 
assist the appellant under 38 U.S.C.A. 
§ 5107(b).  See Winters v. West, 12 Vet. 
App. 203 at 206 (1999).  

If the benefit sought on appeal is not granted, the appellant 
and her representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).









